Citation Nr: 1750373	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-39 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of that hearing is of record.  The Board informed the Veteran (and his representative) that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  See August 2015 letter.  The Veteran elected to have a Travel Board hearing, which was held in September 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDING OF FACT

A back disability is not etiologically related to service or is otherwise related to or attributable to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a back disability, including as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in a letter dated August 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations for his back disability in February 2013, with an addendum medical opinion in August 2014.  The Board finds that the examination and the associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In September 2011, July 2014 and October 2015 the Board remanded the claim for further development and adjudicative action, to include obtaining an addendum medical opinion and providing the Veteran with a hearing.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran has claimed entitlement to service connection for a back disability, on either a direct basis, as related to his active service, or a secondary basis, as due to his service-connected pes planus or bilateral ankle disabilities.  

The Veteran has been diagnosed with lumbosacral spine degenerative joint disease, lumbosacral spine degenerative disc disease, and right lower extremity sciatica and therefore has met the first element of direct service connection.  

The Veteran's service treatment records are silent with regard to any complaints or findings concerning his back. Additionally, on separation, the Veteran denied experiencing any recurrent back pathology, his spine was clinically evaluated as normal, and he was found to be qualified for separation.  See April 1979 Reports of Medical History and Medical Examination.

The Veteran was afforded a VA examination in March 2013.  The Veteran reported that his back pain began in the mid-1990s and worsened in the mid-2000s.  The examiner opined that the Veteran's diagnosed back disabilities were less likely than not incurred in or caused by service, noting the absence of complaints for back pain in the service treatment records coupled with the Veteran's assertion that his back pain began in the 1990s.  

The Veteran also claims that his back disability was caused or aggravated by his service-connected pes planus and bilateral ankle disabilities.  He stated that his pes planus caused a disturbance in his gait, which in turn, resulted in back problems.  See March 2009 Notice of Disagreement.  

As established above, the Veteran has a current disability for service connection purposes.  He is also currently service-connected for pes planus and bilateral ankle disabilities.  

In an August 2014 addendum medical opinion, the examiner opined that the Veteran's back disability was neither caused nor aggravated by his service-connected pes planus or bilateral ankle disabilities.  The examiner noted that abnormalities in the Veteran's feet would not cause abnormal mechanical loading on his back.  Further, the Veteran's flat feet were bilateral and would not cause an asymmetrical gait.  A bilateral and symmetrical lower extremity condition without evidence of an abnormal gait would not cause abnormal mechanical loading on the back and would not cause a back condition.  

The medical evidence of record in this case does not show that the Veteran's back disability is related to either his active duty service or his service-connected disabilities.  The March 2013 VA examination and August 2014 addendum opinion are highly probative, as they represent the informed conclusions of a physician with relevant expertise, is based on a review of the claims file, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record, and is supported by a clear, well-reasoned explanation with citations to the evidence of record and references to relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448   (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Accordingly, the March 2013 VA examination and August 2014 addendum opinion carry significant probative weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board has also considered the Veteran's statements attributing his back disability to military service, to include his service-connected pes planus and bilateral ankle disabilities; however, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation, to include cause of any gait abnormality.  That is, here, the question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of his back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).

In this regard, the Board is cognizant that there is medical documentation of the Veteran walking with an altered gait.  In testimony, the Veteran has indicated that he has been informed that this altered gait has led to his back disability and that he has submitted these record.  In this regard, the record clearly shows that the Veteran has been provided the opportunity to submit all relevant records and VA has assisted by obtaining relevant VA treatment records.  These records, however, do not confirm the findings that the Veteran reports are in these records.  That is, the question is not whether the Veteran has an altered gait that led to a back disability; it is whether the service-connected disabilities caused or aggravated the back disability, to include on the basis that these disabilities were the basis of the altered gait.

In a March 2013 VA treatment record, a staff nurse recorded that the Veteran was seeking such a nexus letter from a Dr. O and other records indicate that the Veteran follow-up on this request.  The record, however, does not contain such a nexus opinion letter from this Dr. on the question of secondary service connection.  Here, the Board has carefully considered the Veteran's testimony, to include his reports of what he has been informed of by clinicians.  The Board finds this evidence, however, does not place the question into relative equipoise.  The Veteran has indicated that the medical opinion evidence supports his testimony.  Unfortunately, review of the record does not reveal this evidence.  As the evidence does not confirm what the Veteran indicates it does and the medical evidence of record, to include the March 2013 opinion with August 2014 opinion, provide an adequately supported opinion that weighs against the claim and directly addresses this question, the Board must find that the evidence weighs against a finding that the service-connected disabilities caused or aggravated the back disability.

In sum, the evidence weighs against a finding of any potential relationship between the Veteran's currently diagnosed back disability and his active service on a direct basis.  38 C.F.R. § 3.303(a).  Further, the preponderance of the evidence also weighs against a finding that his back disorder was caused or aggravated in any manner by his service-connected pes planus or bilateral ankle disabilities.  See 38 C.F.R. § 3.310(a).  

Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a back disability, including as secondary to service-connected pes planus or bilateral ankle disabilities, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a back disability, to include as secondary to a service connected disability, is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


